The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for automatic sound recognition including raw spectrogram generation from a sound signal spectrum, wide-band spectrum determination, wide-band continuous spectrum determination, tonal and time-transient spectrum determination, wide-band continuous spectrogram and tonal and time-transient spectrogram determination, and spectrogram image generation, using claimed mathematical formulas/equations.  The subject matter of each claim is judged to be similar to the judicial exceptions found in Parker vs. Flook (see MPEP 2106.04(a)(2)(I.)(B.)(iii) under mathematical concepts) as the current claims are directed to gathering data, plugging into mathematical formulas/equations, and computing a result.  The claims are also judged to be similar to the judicial exception found in Electric Power Group vs. Alstom (see MPEP 2106.04(a)(2)(III.)(A.) second set of bullets, bullet one under mental processes) as the current claims are directed to collecting information, analyzing it, and displaying certain results of the collection and analysis.
This judicial exception is not integrated into a practical application because each independent claim merely recites the above mathematical steps and mental process without applying it to any specific result.  The claims recite elements at a high level of generality (i.e., as a generic processor performing a generic computer function of using the above mathematical formulas to analyze data over a certain period of time) such that it amounts no more than mere instructions to apply the exception using the generic computer components.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor to perform the mathematical formulas amounts to no more than mere instructions to apply the exception using generic computer components.  The claims are not patent eligible.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically, it is not clear how the current claim steps automatically recognize sound.  The claims recite “a method for automatic for sound recognition”, but the steps of the claims recite raw spectrogram generation, wide-band spectrum determination, wide-band continuous spectrum determination, tonal and time-transient spectrum determination, wide-band continuous spectrogram and tonal and time-transient spectrogram determination, and spectrogram image generation.  It is unclear how one can perform the method for automatically recognizing sound by performing the steps of the claimed invention.  For example, how does generation of a spectrogram image result in automatically recognizing a sound?  Therefore, the specification fails to teach how to make and use the claimed invention of automatically recognizing sound without undue experimentation.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose a method or system for sound recognition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
August 24, 2022